EXHIBIT 10.1






FORM OF SUBSCRIPTION AGREEMENT






Raser Technologies, Inc.
5152 North Edgewood Drive, Suite 200
Provo, UT 84604






Gentlemen:




The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

     1. This Subscription Agreement, including the Terms and Conditions for
Purchase of Shares attached hereto as Annex I (collectively, this “Agreement”),
is made as of the date set forth below between Raser Technologies, Inc., a
Delaware corporation (the “Company”), and the Investor.

     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 9,305,790 units (the “Units”), with each Unit consisting
of (i) one share (a “Share” and, collectively, the “Shares”) of common stock,
$0.01 par value per share (the “Common Stock”) of the Company and (ii) one
warrant to purchase 0.50 shares of Common Stock (the “Warrant” and, collectively
the “Warrants”), for a purchase price of $0.27 per Unit (the “Purchase Price”).
The Shares issuable upon the exercise of the Warrants are referred to herein as
the “Warrant Shares” and, together with the Units, the Shares and the Warrants,
are referred to herein as the “Securities.” The Investor shall purchase the
number of Units (the “Purchased Amount”) for the aggregate purchase price (the
“Aggregate Purchase Price”), each as set forth on the signature page hereto.

     3. The offering and sale of the Units (the “Offering”) is being made
pursuant to (a) an effective Registration Statement on Form S-3, as amended
(including the prospectus contained therein the “Base Prospectus,” collectively,
the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”), (b) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have been or will be filed with the
Commission and delivered to the Investor on or prior to the date hereof, (c) if
applicable, a Preliminary Prospectus Supplement (the “Preliminary Prospectus
Supplement”) containing certain supplemental information regarding the Units,
the terms of the Offering and the Company and (d) a Prospectus Supplement (the
“Prospectus Supplement” and together with the Base Prospectus and the
Preliminary Prospectus Supplement (if any), the “Prospectus”) containing certain
supplemental information regarding the Securities and terms of the Offering that
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).

     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Units set
forth below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten.

--------------------------------------------------------------------------------

     5. No later than one (1) business day after the execution of this Agreement
by the Investor and the Company, the Investor shall deliver to the Company a
completed copy of the Investor Questionnaire attached as Exhibit A hereto.

At the Closing (as defined in Annex I attached hereto), the Company shall
deliver, or cause Interwest Transfer Company, the Company’s transfer agent (the
“Transfer Agent”), to deliver, the Shares included in the Units purchased by the
Investor in the form of a stock certificate, duly executed by the Company in
definitive form, and the Company or the Transfer Agent shall register such
shares in the stockholder register of the Company in the name specified by the
Investor on such Questionnaire.

Such delivery of Shares shall be made against payment by the Investor of the
aggregate purchase price for the Units specified on the signature page hereto by
wire transfer of immediately available funds to the following account:



  [Insert Bank Account]




Notwithstanding the foregoing, the Investor may request prior to the Closing to
satisfy the aggregate purchase price for the Units being purchased by it by
delivering to the Company at the Closing a promissory note in the form attached
to this Agreement as Exhibit B in an aggregate principal amount equal to such
aggregate purchase price (which request may be accepted by the Company in its
sole and absolute discretion).

     6. The executed Warrant shall be delivered in accordance with the terms
thereof. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

     7. The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated June 12, 2009, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein, the Preliminary Prospectus Supplement (if any), the Prospectus
Supplement and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor may receive certain additional information regarding the
Offering. Such information may be provided to the Investor by any means
permitted under the Act, including the Preliminary Prospectus Supplement (if
any), the Prospectus Supplement, a free writing prospectus and oral
communications.

     8. No offer by the Investor to buy Units will be accepted and no part of
the Purchase Price will be delivered to the Company until the Company has
accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company sending (orally, in writing or by electronic
mail) notice of its acceptance of such offer. An indication of interest will
involve no obligation or

--------------------------------------------------------------------------------

commitment of any kind until this Agreement is accepted and countersigned by or
on behalf of the Company.



* * * * *




--------------------------------------------------------------------------------



Number of Units:
___________

Purchase Price Per Unit: $0.27

Aggregate Purchase Price: $
____________




     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.



Dated as of: October ___, 2010






INVESTOR






By:






Print Name:






Title:
Address:






Agreed and Accepted
this __ day of October, 2010:






RASER TECHNOLOGIES, INC.






By:
Name:
Title:




--------------------------------------------------------------------------------



ANNEX I




TERMS AND CONDITIONS FOR PURCHASE OF UNITS

     1. Authorization and Sale of the Units. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Units, which
consist of the Shares and the Warrants.

2.      Agreement to Sell and Purchase the Units.     2.1 At the Closing (as
defined in Section 3.1), the Company will sell to the Investor,  

and the Investor will purchase from the Company, upon the terms and conditions
set forth herein, the number of Units set forth on the last page of the
Agreement to which these Terms and Conditions for Purchase of Units are attached
as Annex I (the “Signature Page”) for the aggregate purchase price therefor set
forth on the Signature Page.

     2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors.”

     2.3 The Company covenants and agrees to use its best efforts to keep the
Registration Statement effective until all Warrant Shares have been issued or
the Warrants have expired.

3.      Closing; Delivery of the Shares and Payment Therefor.     3.1 Closing.
The completion of the purchase and sale of the Units (the “Closing”)  

shall occur upon the satisfaction or, if applicable, waiver of the relevant
conditions set forth in Section 3.2 hereof, or at such other date and time as
the Company and the Investor shall mutually agree (the “Closing Date”). The
Closing shall take place at a location mutually acceptable to the Company and
the Investor. At the Closing, (a) the Company shall deliver or cause the
Transfer Agent to deliver to the Investor a stock certificate representing the
number of Shares set forth on the Signature Page registered in the name of the
Investor or, if so indicated on the Investor Questionnaire attached hereto as
Exhibit A, in the name of a nominee designated by the Investor, (b) the Company
shall cause to be delivered to the Investor a Warrant to purchase a number of
whole Warrant Shares determined by multiplying the number of Shares (and Units)
set forth on the Signature Page by 0.50, and rounding down to the nearest whole
number, (c) the aggregate purchase price for the Units being purchased by the
Investor will be delivered by or on behalf of the Investor to the Company in a
manner permitted by Section 3.3 below and (d) the parties shall exchange
signatures to this Agreement by facsimile or electronic transfer, and original
signatures shall be delivered by Federal Express or similar overnight courier
service as soon as practicable following the Closing Date.

     3.2 Conditions to the Obligations of the Parties. (a) Conditions to the
Company’s Obligations. The Company’s obligation to issue and sell the Units to
the Investor shall be subject to: (i) the receipt by the Company of the purchase
price for the Units being purchased hereunder as set forth on the Signature Page
and in a manner permitted by Section 3.3 below and (ii) the accuracy of the
representations and warranties made by the Investor set forth in this Agreement
and

--------------------------------------------------------------------------------

the fulfillment of those undertakings of the Investor set forth in this
Agreement to be fulfilled prior to the Closing Date.

     (b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company set forth in this Agreement and the fulfillment
of those undertakings of the Company set forth in this Agreement to be fulfilled
prior to the Closing Date. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Units
that they have agreed to purchase from the Company.

     3.3 Payment of Purchase Price. On the Closing Date, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Units being purchased by the Investor to the following account of the
Company:



  [Insert Bank Account]




     Notwithstanding the foregoing, the Investor may request prior to the
Closing to satisfy the aggregate purchase price for the Units being purchased by
it by delivering to the Company at the Closing a promissory note in the form
attached to this Agreement as Exhibit B in an aggregate principal amount equal
to such aggregate purchase price (which request may be accepted by the Company
in its sole and absolute discretion).

     3.4 Delivery of Shares. No later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
deliver to the Company a completed copy of the Investor Questionnaire attached
as Exhibit A hereto. On the Closing Date, the Company shall deliver, or cause
the Transfer Agent to deliver, the Shares included in the Units purchased by the
Investor in the form of a stock certificate, duly executed by the Company in
definitive form, and the Company or the Transfer Agent shall register such
shares in the stockholder register of the Company in the name specified by the
Investor on such Questionnaire.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:

     4.1 The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in Units
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the Closing Date and (c)
in connection with its decision to purchase the number of Units set forth on the
Signature Page, has received and is relying only upon the Disclosure Package and
the documents incorporated by reference therein. Without limiting the generality
of the foregoing, the Investor represents and affirms that none of the following
information has ever been represented, guaranteed or warranted to the Investor,
expressly or by implication, by any person: (i) the approximate or exact length
of time that the Investor will be required to remain a security holder of the
Company; (ii) the percentage of profit and/or amount of or type of
consideration, profit or loss to be realized, if any, as a result of an
investment in the Company; or (iii) the possibility that the past performance or
experience on the part of the Company or any affiliate, or any officer,

--------------------------------------------------------------------------------

director, equityholder, employee or agent of the Company, might in any way
indicate or predict the results of ownership of any of the Securities or the
potential success of the Company’s operations.

     4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Securities, or
possession or distribution of offering materials in connection with the issue of
the Securities in any jurisdiction outside the United States where action for
that purpose is required, (b) if the Investor is outside the United States, it
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense and (c) the Company has not made any representation, warranty,
disclosure or use of any information in connection with the issue, purchase and
sale of the Units, except as set forth or incorporated by reference in the Base
Prospectus, Preliminary Prospectus Supplement (if any) or the Prospectus
Supplement.

     4.3 (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

     4.4 The Investor understands that nothing in this Agreement, the Prospectus
or any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of the Units.

     4.5 Since the date on which the Company first contacted the Investor about
the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales involving the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities). The Investor covenants that it will not disclose any
information regarding the Offering to any third parties (other than its legal,
accounting and other advisors) or engage in any purchases, sales or other
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed. The Investor agrees that it will not use any of the Units acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), whether or not against the box, and
all types of direct and indirect stock pledges, forward sales contracts,
options, puts, calls, short sales, swaps, “put equivalent positions” (as defined
in Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on
a total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.

--------------------------------------------------------------------------------

     4.6 The Investor does not have any contract, arrangement or understanding
with any broker, finder or similar agent with respect to the transactions
contemplated by this Agreement.

     5. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Investor herein will
survive the execution of this Agreement, the delivery to the Investor of the
Units being purchased and the payment therefor.

     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:

(a)      if to the Company, to:     Raser Technologies, Inc.     5152 North
Edgewood Drive, Suite 200 Provo, UT 84604     Attention: Nick Goodman, Chief
Executive Officer Facsimile: (801) 374-3314     with copies to:     Stoel Rives
LLP     201 South Main Street, Suite 1100 Salt Lake City, UT 84111 Attention:
Reed W. Topham, Esq. Facsimile: (801) 578-6999   (b)      if to the Investor, at
its address on the Signature Page hereto, or at such  

other address or addresses as may have been furnished to the Company in writing.

     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

     10. No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person or entity other than the parties hereto and
their respective successors and permitted assigns.

--------------------------------------------------------------------------------

     11. Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties hereto and supersedes
any prior understandings, agreements, or representations by or among the
parties, written or oral, to the extent they relate in any way to the subject
matter hereof.

     12. Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No party may assign either this Agreement or any of his, her,
or its rights, interests, or obligations hereunder without the prior written
approval of the other party.

     13. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

     14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. A facsimile or other electronic copy of this
Agreement or any counterpart thereto shall be valid as an original. The Company
and the Investor acknowledge and agree that the Company shall deliver its
counterpart to the Investor along with the Preliminary Prospectus Supplement (if
any) and the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission).

     15. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Preliminary Prospectus Supplement (if any) and the Prospectus Supplement (or
the filing by the Company of an electronic version thereof with the Commission),
shall constitute written confirmation of the Company’s sale of Units to such
Investor.



* * * * *




--------------------------------------------------------------------------------

EXHIBIT A

RASER TECHNOLOGIES, INC.

INVESTOR QUESTIONNAIRE

     Pursuant to Section 3.4 of Annex I to the Agreement, please provide us with
the following information:

1.      The exact name that your Shares and Warrants are to be registered in.
You may use a nominee name if appropriate:   2.      The relationship between
the Investor and the registered holder listed in response to item 1 above:   3. 
    The mailing address of the registered holder listed in response to item 1
above:  

--------------------------------------------------------------------------------

    EXHIBIT B      FORM OF PROMISSORY NOTE    Up to $[amount]                   
                                                                               
                         October ___, 2010  LENDER:                             
                                                                   BORROWER 




Raser Technologies, Inc.
5152 North Edgewood Drive, Suite 200
Provo, Utah 84604




PROMISE TO PAY: Bombay Investments (“Borrower”), promises to pay to the order of
Raser Technologies, Inc., a Delaware corporation (“Lender”), in lawful money of
the United States of America and in immediately available funds, (a) up to the
principal sum of [Insert amount] plus any interest thereon in lawful money and
(b) all other amounts due under this Promissory Note (this “Note”).

PAYMENT: Borrower shall pay to Lender the entire outstanding balance of this
Note, together with any interest accrued thereon, on June 30, 2011 (the
“Maturity Date”). Borrower will make all payments of sums due hereunder to
Lender at Lender’s address shown above or at such other place as Lender may
designate in writing. Any outstanding amount not paid within ten (10) days after
the Maturity Date shall be subject to a late charge equal to [Insert percent] of
the amount which is delinquent. Unless otherwise agreed or required by
applicable law, payments will be applied first to any unpaid collection costs
and late charges, then to accrued interest and finally to principal.

Notwithstanding anything to the contrary set forth in this Note, Borrower may,
at its option, satisfy all sums and obligations due hereunder by executing a
document reasonably acceptable to Lender acknowledging Lender’s payment and
satisfaction of all amounts due and owing to the Borrower under that certain
Unsecured Line of Credit Agreement and Promissory Note in the original principal
amount of $15,000,000, dated as of January 27, 2009 and as amended on July 22,
2009 (the “Line of Credit”), by and among Radion Energy, LLC, Ocean Fund, LLC,
Primary Colors, LLC, R. Thomas Bailey and Lender and as further amended on
August 5, 2010 after being transferred to [Insert Investor] in the original
amount of [Insert Amount] on [Insert Date].

INTEREST: At Lender’s option, interest shall accrue on the unpaid principal and
any unpaid late fees or other fees at a rate of [Insert Percentage] per annum
until the full amount of the principal and all fees has been paid. Interest
shall be calculated on the basis of a 365-day year using the actual number of
days elapsed divided by 365.

PREPAYMENT: Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments of less than all principal and interest
outstanding will not, unless agreed to by Lender in writing, relieve Borrower of
any of Borrower’s obligations hereunder.

DEFAULT: Borrower will be in default under this Note if any of the following
happens: (a) Borrower fails to make any payment when due; (b) Borrower fails to
comply with or to perform when due any

--------------------------------------------------------------------------------

other term, obligation, covenant, or condition contained in this Note or in any
agreement securing or guaranteeing payment of this Note, or in any other
agreement or loan Borrower has with Lender; (c) Borrower defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may, in
Lender’s judgment, materially affect Borrower’s ability to repay this Note or to
perform Borrower’s obligations under this Note; (d) any material representation
or statement made or furnished to Lender by Borrower or on Borrower’s behalf is
false or misleading in any material respect either now or at the time made or
furnished; (e) Borrower becomes insolvent, a receiver is appointed for any part
of Borrower’s property, Borrower makes an assignment for the benefit of
creditors, or any proceeding is commenced either by Borrower or against
Borrower, under any bankruptcy or insolvency laws; or (f) a material adverse
change occurs in Borrower’s financial condition, or Lender reasonably believes
the prospect of payment or performance of the indebtedness is impaired (each, an
“Event of Default”). While any amounts remain outstanding and owing by Borrower
under this Note, Borrower agrees to provide Lenders with notice of any Event of
Default, promptly after becoming aware thereof.

If any Event of Default occurs, other than a default in payment, is curable and
if Borrower has not already been given notice of a breach of the same provision
of this Note, the Event of Default may be cured (and no Event of Default will
have occurred) if Borrower, after receiving written notice from Lender demanding
cure of such default, either (a) cures the default within fifteen (15) days, or
(b) if the cure requires more than fifteen (15) days, immediately initiates
steps which Lender deems in Lender’s sole discretion to be sufficient to cure
the Event of Default and thereafter diligently continues and completes all
reasonable and necessary steps sufficient to produce compliance as soon as
reasonably practical.

LENDER’S RIGHTS: Time is of the essence hereof. In the event of any default
hereunder, or default under any agreement securing or guaranteeing payment of
this Note, that is not cured within the applicable notice and grace period (if
any), then the whole principal sum and all other obligations of Borrower to
Lender, direct or indirect, absolute or contingent, now existing or hereafter
arising, not yet repaid by Borrower in accordance with the terms of this Note,
shall, at the option of Lender, become immediately due and payable without
notice or demand, and Lender shall have and may exercise any or all of the
rights and remedies provided herein and any agreement securing or guaranteeing
payment of this Note as they may be amended, modified or supplemented from time
to time. If Borrower fails to timely pay any amount due under this Note or fails
to timely perform any of its duties or obligations under documents related to
this Note, and Lender takes any action to collect the amount due, or to exercise
its rights under the related documents, including without limitation retaining
attorneys for collection of this Note, or if any suit or proceeding is brought
for the recovery of all or any part of this Note, or for protection of the
indebtedness signified by this Note, or to enforce Lender’s rights under any
agreement securing or guaranteeing payment of this Note, then Borrower agrees to
pay all costs and expenses of any such action to collect, suit or proceeding,
incurred by Lender, including without limitation reasonable fees and
disbursements of Lender’s attorneys and their staff.

Borrower waives presentment for payment, protest, notice of dishonor and
protest, and consent to any extension of time with respect to any payment due
under this Note. No waiver of any payment under this Note shall operate as a
waiver of any other payment.

GENERAL CONDITIONS: Upon any change in the terms of this Note and unless
otherwise expressly stated in writing, no party that signs this Note, whether as
maker, guarantor, accommodation

--------------------------------------------------------------------------------

maker or endorser, shall be released from liability. Borrower agrees that Lender
may renew or extend (repeatedly or for any length of time) this Note (except as
set forth in this Note), or release any party or guarantor, or take any other
action deemed necessary by Lender without the consent of or notice to anyone.
This Note is made under the laws of the State of Utah and shall be governed by
and construed and enforced in accordance with the laws of such state without
regard to the principles of conflicts of laws.

By executing this Note, Borrower agrees to submit to the exclusive jurisdiction
of and agrees to the venue of the courts of the State of Utah, whether state
courts or federal courts located in the State of Utah. Borrower agrees not to
bring an action in any court of law located outside the State of Utah. If any
term or provision of this Note shall be determined to be illegal or
unenforceable, all other terms and provisions hereof shall nevertheless remain
effective and shall be in force to the fullest extent permitted by applicable
law.



[signature page follows]




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Borrower executes this Note to be effective as of the
date first written above.



BORROWER:

INVESTOR






By:
___________________________________
Name:
Title:




--------------------------------------------------------------------------------